NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0851n.06
                              Filed: October 18, 2005

                                                 Case No. 02-5610

                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                                        )
                                                                  )
             Plaintiff-Appellee,                                  )
                                                                  )        ON APPEAL FROM THE
                    v.                                            )        UNITED STATES DISTRICT
                                                                  )        COURT FOR THE EASTERN
 CHRISTOPHER COFFELT,                                             )        DISTRICT OF TENNESSEE
                                                                  )
             Defendant-Appellant.                                 )
                                                                  )                         ORDER
 _______________________________________                          )
                                                                  )
                                                                  )

BEFORE: KEITH and BATCHELDER, Circuit Judges; OBERDORFER*, District Judge.

         ALICE M. BATCHELDER, Circuit Judge. Defendant-Appellant Christopher Coffelt

appeals his conviction and sentence for one count of Conspiracy to Manufacture More Than 50

Grams of Methamphetamine1 in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). Coffelt argues

on appeal that his conviction and sentence, which resulted from a plea agreement, must be vacated

because the record contains absolutely no factual basis to support the crime to which he pleaded



         *
          The Honorable Louis F. Oberdorfer, United States District Judge for the District of Columbia, sitting by
designation.
         1
           Coffelt takes issue with the district court judgment’s characterization of the crime to which he pleaded guilty
as “Conspiracy to Manufacture More Than 50 Grams of Methamphetamine.” Coffelt points out that this language
indicates a violation of 21 U.S.C. § 841(b)(1)(A), when the crime to which he actually pleaded was conspiracy to
manufacture “50 grams or more of a mixture or substance containing a detectable amount of methamphetamine,” a less
serious crime under 21 U.S.C. § 841(b)(1)(B). Although it appears that the district court sentenced Coffelt pursuant to
the less serious (b)(1)(B) violation, because we are vacating Coffelt’s conviction and sentence in any event, we do not
address any discrepancy in the language of the district court’s judgment.
guilty–a violation of Fed. R. Crim. P. 11(f) (2001), which provides that “[n]otwithstanding the

acceptance of a plea of guilty, the court should not enter a judgment upon such plea without making

such inquiry as shall satisfy it that there is a factual basis for the plea.”2 The government concedes

that there was no factual basis in the record to support the plea under Rule 11(f), that Coffelt’s

substantial rights were violated by this error, and that his conviction and sentence should thus be

vacated and the case remanded for further proceedings. See United States v. Tunning, 69 F.3d 107,

115 (6th Cir. 1995) (“Where, as in this case, we conclude that the record is not one upon which the

district court could have satisfied itself, then the appropriate remedy is to remand the case with

instructions to further develop the record. If the government is unable to establish a factual basis

for all the elements necessary to prove [the charged crime] through its proffer of evidence, then the

factual basis must be established in some other way, or the district court may not accept

[defendant’s] guilty plea.”).

         Accordingly, Coffelt’s conviction and sentence are vacated, and his case is remanded to the

district court for further proceedings. Because Coffelt’s conviction and sentence are no longer in

force, his remaining challenges to his sentence are rendered moot. See id.




         2
          Rule 11(f) was the relevant rule in place at the time of Coffelt’s plea in 2001. The necessity of a factual basis
to support the plea is now codified at Rule 11(b)(3), as amended in 2002.

                                                            2